Firefox                                                                                               about:blank
          Case 3:19-cr-04088-W Document 34 Filed 07/14/20 PageID.63 Page 1 of 1




           2
           3
           4
           5
           6
           7
           8                          UNITED STATES DISTRICT COURT
           9                     SOUTHERN DISTRICT OF CALIFORNIA
          10
               UNITED STATES OF AMERICA,             Case No.: 3:19-CR-4088-W
          11
                         Plaintiff,
          12        v.                               JUDGMENT AND ORDER GRANTING
          13                                         THE UNITED STATES' MOTION TO
                                                     DISMISS THE COMPLAINT AND
               ALEJANDRO PEDRERO-GOMEZ,              INDICTMENT
          14
                          Defendant.
          15
          16

          17       The United States' Motion to Dismiss the Complaint and Indictment (ECF No. 33) ·
          18 is hereby GRANTED. The Complaint (ECF No. 1) and Indictment (ECF No. 11) are
          19 DISMISSED without prejudice.
          20       IT IS SO ORDERED.
          21

                        7_-~\±:
          22 DATED: _____    """--"<-
                                    K>- - -
          23                                                  ON.T~WHEL
                                                             United States District Judge
          24
          25
          26
          27
          28




1 of 1                                                                                      7/14/2020, 11:51 AM
